Citation Nr: 1711207	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO. 11-26 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to service connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1984 to September 1984 and September 1990 to May 1991 with additional National Guard service. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) located in Muskogee, Oklahoma.  The Veteran filed a timely Notice of Disagreement in April 2011 and a Statement of the Case was issued in July 2011. 

The Veteran testified at a hearing in September 2012 before the undersigned Veterans' Law Judge, and a copy of the hearing transcript is of record.

This appeal was remanded by the Board in June 2014 for additional development. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, the Board finds that further development is required prior to adjudication of the Veteran's claim. 

This appeal was brought before the Board in June 2014 and was remanded to afford the Veteran a VA examination.  The Veteran was scheduled for a VA examination in July 2014; however, the Veteran did not show up for his examination. 

After the Veteran received the supplemental statement of the case (SSOC) in January 2015, he filed a statement in February 2015 stating difficult family circumstances prevented him from attending his appointment and requested a new VA examination appointment. 

The Board finds the Veteran's explanation of his circumstances is valid, and thus, a new examination appointment should be scheduled.  The Board notes that the Veteran has been service-connected for joint pain due to an undiagnosed illness, myalgia muscle pain, chronic fatigue syndrome, and headaches due to undiagnosed illness.  The Board also notes that a VA treatment report in January 2009 for arthralgias/myalgia mentions right knee pain and prior right knee pain in 1998.  The Veteran further testified at the September 2012 hearing that during service in Operation Desert Storm training from 1990-1991, he stepped into a hole and hurt his knee.  He stated he got medications for the pain and he first started to get symptoms from of his knee pain after service in 1994-1995. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records relevant to the Veteran's right knee disability claim.

2. After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination to determine whether the Veteran's current right knee pain is related to service or his service-connected disabilities.  The record and a copy of this Remand must be made available to the examiner.  
	
Following a review of the entire record, to include the Veteran's lay statements concerning his in-service knee injury, as well as the onset of current symptomatology, the examiner should provide the following opinions:

(1) whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current knee disability had its onset during, or is otherwise related to, his active duty service, to include his statement of falling in-service and hurting his knee; and 

(2) whether it is at least as likely as not that the Veteran's right knee disability is caused by, or aggravated (permanently worsened) by his service-connected disabilities: joint pain due to an undiagnosed illness, myalgia muscle pain, chronic fatigue syndrome, and headaches due to undiagnosed illness.

In offering any opinion, the examiner must consider the full record, to include the lay statements regarding in-service incurrence, and the opinion should reflect such consideration.

A clearly stated rationale for any opinion offered should be provided and must not be based solely on the lack of any in-service records. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain whether the inability is due to the limits of the examiner's medical knowledge, medical knowledge in general or there is evidence that, if obtained, would permit the opinion to be provided.

3. Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






